Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 19-BG-62

IN RE JOHN A. GIANNETTI, JR.
                                                   2018 DDN 359
A Suspended Member of the Bar of the
District of Columbia Court of Appeals

Bar Reg. No. 480278

BEFORE: Beckwith and McLeese, Associate Judges, and Nebeker, Senior Judge.

                                   ORDER
                             (FILED – April 11, 2019)

        On consideration of the certified order of the Court of Appeals of Maryland
indefinitely suspending respondent from the practice of law in that jurisdiction by
consent; this court’s February 12, 2019, order directing respondent to show cause
why the functionally equivalent discipline of an indefinite suspension with fitness
should not be imposed; and it appearing that respondent failed to file either a
response to the court’s show cause order or his D.C. Bar R. XI, § 14(g) affidavit;
and it further appearing that respondent has been previously suspended and failed to
file his D.C. Bar R. XI, § 14 (g) affidavit, In re Giannetti, 183 A.3d 736 (D.C. 2018),
it is

       ORDERED that John A. Giannetti, Jr. is hereby indefinitely suspended from
the practice of law in the District of Columbia with reinstatement conditioned on a
showing of fitness with the right to seek reinstatement after five years or
reinstatement by the state of Maryland. See In re Sibley, 990 A.2d 483 (D.C. 2010),
and In re Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical
reciprocal discipline applies to all cases in which the respondent does not
participate). It is
       FURTHER ORDERED that for purposes of reinstatement respondent’s
period of suspension will not begin to run until such time as he files a D.C. Bar R.
XI, § 14(g) affidavit.




                                       PER CURIAM




                                         2